Case 1:21-cv-05596-PAE Document 30 Filed 09/01/21 Page 1 of 2
Case 1:21-cv-05596-PAE Document 29 Filed 08/30/21 Page 1 of 2

Kaufman

: (212) 660-2332
Lieb . 10 E. 40th St., Suite 3307
Lebowitz & New York, NY 10016
Frick www.klilf-law.cam

attorneys at law

 

August 30, 2021
Via ECE

Hon, Paul A. Engelmayer
United States District Judge
40 Foley Square

New York, NY 10007

Re: Cianciotto v. N.Y.C. Dep’t of Educ., et al., No. 21 Civ. 05596
Dear Judge Engelmayer:

We represent Plaintiff Jason Cianciotto, on behalf of his minor son, D.S. We write
to request that the Court so-order Plaintiff's Proposed Case Management Plan and
Scheduling Order, attached hereto as Exhibit A.

In light of Defendants’ express agreement to conduct a prompt Rule 26(f}
conference in exchange for Plaintiff's consent to extend their answer deadline, see ECF
No. 24, the parties conferred on August 27. During the conference, defense counsel
informed us that, although they have not moved for a stay, Defendants oppose the
commencement of any discovery in this case pending their forthcoming motion to
dismiss. Plaintiffs respectfuliy submit that discovery should proceed.

“Discovery should not be routinely stayed simply on the basis that a motion to
dismiss has been filed.” Republic of Turkey v. Christie’s, Inc., 316 F. Supp. 3d 675, 677
(S.D.N.Y. 2018) (alteration omitted). Rather, Defendants must show that the breadth of
discovery sought, the prejudice that would result, and the strength of their motion
militate in favor of a stay. Id. To justify a stay pending a motion to dismiss, a defendant
typically must make “a strong showing that the plaintiff's claim is unmeritorious.”
O'Sullivan v. Deutsche Bank AG, No. 17 Civ. 8709, 2018 WL 1989585, at *4 (S.D.N.Y.
Apr. 26, 2018) Ginternal quotation marks omitted). Here, by contrast, Defendants’
motion will be frivolous for the reasons articulated in Plaintiffs previous letter, ECF No.
27. Moreover, further delay will prejudice Plaintiffs ability to prove up his claims. See
Kirschner v. J.P. Morgan Chase Bank, N.A., No. 17 Civ. 6334, 2020 WL 230183, at *3
(S.D.N.Y. Jan. 15, 2020) (denying stay based in part on “the risk of witnesses’ memories
further fading with time.”). Finally, the discovery Plaintiff will seek likely coincides
significantly with information that DOE is required to provide outside the litigation
discovery process anyway, rendering any burden that discovery would impose on
Defendants immaterial. See, e.g., 20 U.S.C.A. § 1232g(a)(1)(A) (granting parents the
“right to inspect and review the education records of their children”); N.Y. Educ. L. §
13(1)(k) (requiring disclosure of school anti-bullying policies to parents).

Alanna Kaufman* + Douglas E. Lieb? * David A, Lebowitz * Alison Frick* * Adam Strychaluk (Associate)

‘Also admitted to practice in New Jersey ‘Also admitted to practice in California and Connecticut
Case 1:21-cv-05596-PAE Document 30 Filed 09/01/21 Page 2 of 2
Case 1:21-cv-05596-PAE Document 29 Filed 08/30/21 Page 2 of 2

Kaufman Lieb Lebowitz & Frick August 30, 2021
Page 2 of 2

Plaintiff seeks to commence discovery immediately, and there is no basis to grant

a stay. As such, we respectfully request that the Court so-order Plaintiffs attached
Proposed Case Management Plan and Scheduling Order.

We thank the Court for its time and attention to this matter.

Respectfully Submitted,
/s/ Alanna Kaufman
Alanna Kaufman

David A. Lebowitz

Attorneys for Plaintiff

CC. All Counsel of Record (via ECF)

The Court has received plaintiff's letter and the proposed case management plan. The Court
will take up the appropriate case management plan with counsel during the initial pretrial
conference for this case, which will be scheduled promptly after defendants file a motion to
dismiss, see Dkt. 26 at 2, or an answer.

SO ORDERED.

PAUL A. ENGELMAYER! é
United States District Judge

09/01/21
